   8:20-cv-00354-RGK-PRSE Doc # 3 Filed: 09/02/20 Page 1 of 3 - Page ID # 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

INGERAT SWIFT,

                     Petitioner,                               8:20CV354

      vs.
                                                  MEMORANDUM AND ORDER
WARDEN OF THE DOUGLAS
COUNTY CORRECTION CENTER,

                     Respondent.


       This matter is before the court on Petitioner Ingerat Swift’s Petition for Writ
of Habeas Corpus (filing 1) which has been docketed as an action brought pursuant
to 28 U.S.C. § 2241. However, this matter will not proceed further until Pet itioner
cures the deficiencies discussed below.

      First, Petitioner failed to include the $5.00 filing fee. Petitioner has the
choice of either submitting the $5.00 fee to the clerk’s office or submitting a
request to proceed in forma pauperis. If Petit ioner ch ooses t o do t h e lat ter, t he
enclosed pauper’s forms should be completed and returned to this court. Failure t o
take either action within 30 days will result in the court dismissing this case
without further notice to Petitioner.

       Second, Petitioner has not signed the petition under penalty of perjury.1 See,
e.g. 28 U.S.C. § 2242 and Rule 2(c)(5) of the Rules Governing Section 2254 Cases
in the United States District Courts.2


       1
         In fact, it appears that someone else has signed Petitioner’s name on the petition.
The petition was dropped off in person to the clerk’s office and signed at the counter, but
a search of the inmate roster of the Douglas County Department of Corrections shows
that Petitioner is in custody at that facility. See https://corrections.dccorr.com/inmate-
   8:20-cv-00354-RGK-PRSE Doc # 3 Filed: 09/02/20 Page 2 of 3 - Page ID # 6




       Third, a habeas corpus petition must “substantially follow eit her t he form
appended to [the Rules Governing Section 2254 Cases in the United States District
Courts], or a form prescribed by a local district-court rule.” See Rule 2 of the Rules
Governing Section 2254 Cases in the United States District Courts. Here,
Petitioner did not use the Form AO 242 Petition for Writ of Habeas Corpus Un der
28 U.S.C. § 2241. Rather, a two-page, hand-written document was submitted t hat
does not clearly indicate the judgment challenged or the grounds alleged.

       Based on these deficiencies, Petitioner’s petition is deemed insufficient an d
the court will not act upon it. However, on the court’s own motion, Petitioner will
have 30 days in which to file an amended petition for writ of habeas corpus. To be
clear, Petitioner must (1) either pay the $5.00 fee or submit a request to proceed in
forma pauperis and (2) file an amended petition for writ of habeas corpus under 28
U.S.C. § 2241 that is originally signed under the penalty of perjury. The court will
direct the clerk of the court to send to Petitioner the AO 242 Pet ition for Writ of
Habeas Corpus Under 28 U.S.C. § 2241.

      IT IS THEREFORE ORDERED that:

       1.    Petitioner is directed to submit the $5.00 fee to t h e clerk’s office or
submit a request to proceed in forma pauperis by October 2, 2020. Failure t o t ake
either action will result in dismissal of this matter without further notice.

      2.      The pending Petition (filing 1) is deemed insufficient an d t he cou rt
will not act upon it.




locator. The facility’s records also show that Petitioner’s data number is 0401476, which
the court will direct the clerk’s office to include in Petitioner’s address information.
      2   Rule 1(b) of the Rules Governing Section 2254 Cases in the United States
District Courts allows the court to apply those rules to a section 2241 action.
                                           2
   8:20-cv-00354-RGK-PRSE Doc # 3 Filed: 09/02/20 Page 3 of 3 - Page ID # 7




       3.    By October 2, 2020, Petitioner shall file an amended petition for writ
of habeas corpus that is originally signed under penalty of perju ry. Pet itioner is
encouraged to use the enclosed official Form AO242. To avoid confusion, any
document Petitioner sends to the clerk of t h e cou rt for filin g in t his case m ust
clearly display the case number. Failure to file an amended petition in accordance
with this Memorandum and Order will result in dismissal of t h is m atter wit hout
further notice.

      4.   The clerk of the court is directed to send to Petitioner the Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”) an d
the Form AO242 Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241.

      5.   The clerk of the court is directed to update Petitioner’s address
information to include his Douglas County Department of Corrections data
number, 0401476.

      6.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: October 2, 2020: Check for MIFP
or payment and amended petition.

      Dated this 2nd day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
